UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1094


SUKCHA THARP,

                Plaintiff – Appellant,

          v.

LORETTA   E.   LYNCH,   Attorney  General;   UNITED         STATES
DEPARTMENT OF JUSTICE, Drug Enforcement Agency,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:15-cv-00719-GBL-MSN)


Submitted:   September 15, 2016             Decided:     October 5, 2016


Before MOTZ and    THACKER,    Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard F. Hawkins, III, HAWKINS LAW FIRM, PC, Richmond,
Virginia, for Appellant.       Dana J. Boente, United States
Attorney, Andrew S. Han, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sukcha Tharp appeals the district court’s order granting

Defendants’     motion    to       dismiss       or,   in    the     alternative,     for

summary   judgment,      on    Tharp’s       discrimination,          harassment      and

retaliation claims, brought pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2012),   and   the   Rehabilitation             Act   of   1973,     as   amended,    29

U.S.C.A. §§ 701 to 796l (West 2008 & Supp. 2016).                              We have

reviewed the record and find no reversible error.                          Accordingly,

we affirm the district court’s judgment.                       Tharp v. Lynch, No.

1:15-cv-00719-GBL-MSN (E.D. Va. Dec. 8, 2015).                       We dispense with

oral   argument    because         the    facts    and      legal    contentions      are

adequately    presented       in    the    materials        before    this   court    and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2